 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneralAmerican Transportation Corp.andOil,Chemical and Atomic Workers International Un-ion, AFL-CIO,Petitioner.Case 22-RC-4607December 9, 1970DECISION AND CERTIFICATION OFRESULTSBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed on March 20, 1970, anelection by secret ballot was conducted on April 30,1970, under the direction and supervision of theRegional Director for Region 22, among the employ-ees in a certainvoting group. At the conclusion of theelection,the parties were furnished with a tally ofballots,which showed that of approximately 35eligible voters, 35 cast ballots, of which 17 were for,and 17 against, the Petitioner, and 1, cast by Mullan,was challenged. The challenged ballot is sufficient innumber to affect the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure,Series8,asamended, the RegionalDirector conducted an investigation and, on June 5,1970, issued and duly served upon the parties hisReport on Challenged Ballot and Notice of Hearingto resolve the issues with respect to the challengedballot.Pursuant to notice, a hearing was held on June 24,1970, at which all parties were represented by counseland were afforded full opportunity to be heard, toexamineand cross-examine witnesses, and to intro-duce evidence bearing onthe issues.On August 6, 1970, the Hearing Officer issued hisReport on ChallengedBallot,inwhich he recom-mended that the Board overrule the challenge, thatthe challenged ballot be opened and counted, and thata Revised Tally of Ballots be issued. Thereafter, theparties filed timely exceptions to the Hearing Officer'sReport.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce withinthemeaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.iThe Petitioner's exceptions are in large measure directed to theHeanng Officer's credibility findings.As the clear preponderance of therelevantevidencedoes not persuade us that the Hearing Officer's2.The Petitioner is a labor organizationclaimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.Based on the parties' stipulation, we find thatthe following employees constitute a group appropri-ate for inclusion in the existing production andmaintenance unit for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All office and plant clerical employees includingdispatchers employed by the Employer at itsCarteret, New Jersey location, excluding confiden-tial secretaries, professional employees, plant andproject engineers, guards and supervisors asdefined in the Act.5.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudical error has been committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's Report, the exceptions thereto,' andthe entire record in this case, and hereby adopts theHearing Officer's findings and recommendations withregard to the challenged ballot, as modified herein.Mullan began working for the Employer in June1963 on a permanent, full-time basis. In September1963 he began attending Newark State College,Newark, New Jersey, to obtain a teaching degree ineducation. In December 1969 he asked the Employerfor a leave of absence from February 2, 1970, to aboutMarch 26, 1970, in connection with his teachingprogram. The Employer granted Mullan's request onthemutually agreed condition that he return as atemporary employee. Mullan accordingly left workabout February 2, returned about April 1, and a fewdays later informed the Employer that he wouldterminate his employment on August 15 as he plannedto start teaching school full time in September.We find, in substantial agreement with the HearingOfficer's finding, thatMullan's leave of absencechanged his status to that of a temporary employee;and that he informed the Employer, before theelection, that he would pursue a full-time job as aschool teacher a few months after the election, andwould no longer work for the Employer. We disagreewith the Hearing Officer's finding that Mullan is, inthese circumstances, nevertheless eligible to vote.We note that Mullan was not working during theagreed eligibility period ending March 15, 1970, andwas then no longer a permanent employee. Rather, hehad agreed to return to work after March 15 only as aresolution of credibility issues was incorrect,we find insufficent basis fordisturbing his credibility findings.StandardDryWall Products, Inc.,91NLRB 544, enfd 188F.2d 362 (C A 3)187 NLRB No. 21 GENERAL AMERICAN TRANSPORTATION CORP.121temporary employee and for a limited period of about3-1/2 months, because of the new teaching career onwhich he was about to embark. We further note thatthere is no evidence in the record that Mullan had anyreasonable expectancy of future employment in thepresent voting group. Accordingly, we find thatMullan did not have a sufficient community ofinterest with the employees in this voting group, andwe sustainthe challenge to Mullan's ballot and shallcertify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIT Is HEREBY CERTIFIED that a majority of the validvotes has not been cast for representation by Oil,Chemical and Atomic Workers International Union,AFL-CIO,and that said labor organization is not theexclusive representative of the employees within saidvoting group,within the meaning of Section 9(a) ofthe National Labor Relations Act, as amended.